DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Amendments, and Remarks filed on the 24th day of December, 2020. Currently claims 1-4, 6-13, and 15-22 are pending. Claims 5 and 14 have been cancelled. Claims 21 and 22 are new. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 11th day of November, 2020, the 16th day of December, 2020, and the 26th day of January, 2021, were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190287199 to Messerges et al. (hereinafter Messerges) in view of U.S. Patent Application Publication No. 20140143545 to McKeeman et al. (hereinafter McKeeman) in view of U.S. Patent Application Publication No. 20190287118 to Ross et al. (hereinafter Ross).
Referring to Claims 1, 10, and 19 
determining a plurality of categories of evidence, and configuring a scoring rule corresponding to a category of the plurality of categories, a first scoring rule corresponding to the first category being different from a second scoring rule corresponding to the second category (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, and 146-154; Messerges does not explicitly state that the information received is initially categorized before validating the information. Messerges does state that the received incident related information is stored within a specific blockchain of related information which one of ordinary skill in the art would determine as categorizing the information and applying the scoring of the data. However, Examiner notes that the categorization of the information is addressed further below);
receiving a piece of electronic evidence from a party of a legal action as target electronic evidence (see at least Messerges: Abstract, and ¶ 15, 30, and 32);
determining a category of the plurality of categories that target electronic evidence belongs to as a target category (Messerges does not explicitly state that the information received is initially categorized before validating the information. Messerges does state that the received incident related information is stored within a specific blockchain of related information which one of ordinary skill in the art would determine as categorizing the information and applying the scoring of the data. However, Examiner notes that the categorization of the information is addressed further below);
determining whether the target electronic evidence is stored by at least one candidate blockchain ledger platform, (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182
determining a first score as an authenticity reference score corresponding to the target electronic evidence based on a scoring rule corresponding to the target category and in response to that it is determined that the target electronic evidence has been stored by the at least one candidate blockchain ledger platform, the scoring rule including a plurality of score intervals each corresponding to an authenticity reference level, the authenticity reference score belonging to a score interval of the plurality of score intervals (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182); 
determining a second score as an authenticity reference score corresponding to the target electronic evidence based on the scoring rule corresponding to the target category and in response to that it is determined that the target electronic evidence is not stored by the at least one candidate blockchain ledger platform, the first score being greater than the second score (see at least Messerges: Abstract ¶ 32-34, 101, 106, 116, 123, 126-129, 140, 146-154, 156, 158, 161, 165-167, and 173).
Examine notes that system in Messerges calculates a score in the number of validation votes received from the various nodes of the system are determined to be below or above a threshold value which discloses the claimed determining steps.
adopting the target electronic evidence in the legal action based on the authenticity reference score of the target electronic evidence (see at least Messerges: Abstract, ¶ 15, 26, 28, 32 and 33); and
adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action (further addressed below)

determining a plurality of categories of evidence, and configuring a scoring rule corresponding to a category of the plurality of categories, a first scoring rule corresponding to the first category being different from a second scoring rule corresponding to the second category
determining a category of the plurality of categories that target electronic evidence belongs to as a target category
Messerges does not explicitly state that the information received is initially categorized before validating the information. Messerges does state that the received incident related information is stored within a specific blockchain of related information which one of ordinary skill in the art would determine as categorizing the information and applying the scoring of the data. 
However, McKeeman, which talks about a method and system configured to securely store and distribute legal evidence, teaches it is well known to categorize information and index that information specifically based on that category (see at least McKeeman: ¶ 17, 30, and 40). Examiner notes that the categorization method identified combined with the physical evidence storage methods of Messerges, the system teaches the claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of categorizing and using the categories to store and index evidence related data within a system (as disclosed by McKeeman) into the method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain (as disclosed by Messerges). One of ordinary skill in the art would have been motivated to incorporate the feature of categorizing and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of categorizing and using the categories to store and index evidence related data within a system (as disclosed by McKeeman) into the method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain (as disclosed by Messerges), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of categorizing and using the categories to store and index evidence related data within a system into the method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain). See also MPEP § 2143(I)(A).
The combination of Messerges, McKeeman, and Ross teaches:
adjusting one or more of the scoring rule or the plurality of score intervals of the scoring rule based on an authenticity confidence level of the target electronic evidence determined in a judicial procedure of the legal action

Furthermore, Messerges does not explicitly state that the information received is initially categorized before validating the information. Messerges does state that the received incident related information is stored within a specific blockchain of related information which one of ordinary skill in the art would determine as categorizing the information and applying the scoring of the data
McKeeman, which talks about a method and system configured to securely store and distribute legal evidence, teaches it is well known to categorize information and index that information specifically based on that category.
Messerges specifically discloses the claimed limitation functions directed to determining a threshold ratio and adjusting the scoring as information is received but fails to incorporate the use of a confidence level when scoring the submitted information and validating the information prior to storage. However, the limitation is discussed further below.
However, Ross, which talks about providing a databases system to store digital fingerprints related to a physical object, teaches it is known to incorporate a confidence level when comparing submitting information and storing the submitted information with similar  information (see at least Ross: Abstract, ¶ 58, 205, 211, and 217-218).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of incorporating a confidence level when storing information related to physical evidence (as disclosed by Ross) to the known method and system for 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of incorporating a confidence level when storing information related to physical evidence (as disclosed by Ross) to the known method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain (as disclosed by the combination of Messerges and McKeeman) to verify authenticity of an object being used as evidence in a court while adhering to the rules of evidence for that court, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of incorporating a confidence level when storing information related to physical evidence to the known method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the See also MPEP § 2143(I)(D).

Referring to Claims 2 and 11 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 1 and apparatus of claim 10, 
wherein the determining whether the target electronic evidence has been stored by the at least one candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182) includes: 
obtaining the target electronic evidence uploaded by a user (see at least Messerges: Abstract, ¶ 15, 133, 136, 140, 163-164, and 168-169); 
calculating an evidence hash of the target electronic evidence based on the target electronic evidence (see at least Messerges: ¶ 95, 98-100, 104, 112-116, 135, 138, 160, 168, and 186); 
querying a candidate blockchain ledger platform based on the evidence hash to determine whether the evidence hash is included in a transaction stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 95, 98-100, 104, 106, 112-116, 123, 126-129, 135, 138, 140, 146-154, 159, 161, 166-168, 175, 177, 180-182, and 186); 
in response to that the evidence hash is included in the transaction stored by the candidate blockchain ledger platform, determining that the target electronic evidence has been stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182); and in response to that the evidence hash is not included in the transaction stored by the candidate blockchain ledger platform, determining that the target electronic evidence is not stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 101, 106, 116, 123, 126-129, 140, 146-154, 156, 158, 161, 165-167, and 173).

Referring to Claims 3 and 12 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 1 and apparatus of claim 10, 
wherein the determining whether the target electronic evidence has been stored by the at least one candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182) includes: 
obtaining a target transaction hash uploaded by a user (see at least Messerges: Abstract, ¶ 15, 133, 136, 140, 163-164, and 168-169); 
querying a candidate blockchain ledger platform based on the target transaction hash to determine, among transactions recorded by the candidate blockchain ledger platform, whether there is a transaction whose transaction hash is a same as the target transaction hash (see at least Messerges: Abstract ¶ 32-34, 95, 98-100, 104, 106, 112-116, 123, 126-129, 135, 138, 140, 146-154, 159, 161, 166-168, 175, 177, 180-182, and 186); 
in response to that there is a transaction whose transaction hash is the same as the target transaction hash among the transactions recorded by the candidate blockchain ledger platform, determining electronic evidence stored by the transaction as the target electronic evidence, and determining that the target electronic evidence has been stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182
in response to that there is no transaction whose transaction hash is the same as the target transaction hash among the transactions recorded by the candidate blockchain ledger platform, determining that the target electronic evidence is not stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 101, 106, 116, 123, 126-129, 140, 146-154, 156, 158, 161, 165-167, and 173).

Referring to Claims 4 and 13 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 1 and apparatus of claim 10, 
wherein the determining whether the target electronic evidence has been stored by the at least one candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182) includes: 
obtaining the target electronic evidence and a target transaction hash uploaded by a user (see at least Messerges: Abstract, ¶ 15, 133, 136, 140, 163-164, and 168-169); 
querying a candidate blockchain ledger platform based on the target transaction hash to determine, among transactions recorded by the candidate blockchain ledger platform, whether there is a transaction whose transaction hash is a same as the target transaction hash (see at least Messerges: Abstract ¶ 32-34, 95, 98-100, 104, 106, 112-116, 123, 126-129, 135, 138, 140, 146-154, 159, 161, 166-168, 175, 177, 180-182, and 186); 
in response to there is a transaction whose transaction hash is the same as the target transaction hash among the transactions recorded by the candidate blockchain ledger platform, determining whether electronic evidence stored by the transaction is a same as the target electronic evidence, in response to that the electronic evidence stored by the target transaction is the same as the target electronic evidence, determining that the target electronic evidence has been stored by the candidate blockchain ledger platform, and in response to that the electronic evidence stored by the transaction is not the same as the target electronic evidence, determining that the target electronic evidence is not stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182); and 
in response to there is no transaction whose transaction hash is the same as the target transaction hash among the transactions recorded by the candidate blockchain ledger platform, determining that the target electronic evidence is not stored by the candidate blockchain ledger platform (see at least Messerges: Abstract ¶ 32-34, 101, 106, 116, 123, 126-129, 140, 146-154, 156, 158, 161, 165-167, and 173).

Referring to Claims 6 and 15 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 5, comprising: 
determining, from the plurality of score intervals corresponding to the target category, the score interval into which the authenticity reference score corresponding to the target electronic evidence belongs to as a target score interval (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, and 146-154); and determining an authenticity reference level corresponding to the target score interval as an authenticity reference level corresponding to the target electronic evidence (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182).
categorization of the information is addressed further below.
Examiner notes that while Messerges does not explicitly state that when storing the information received, the system categorizes the information prior to scoring the information for validity. 
However, McKeeman, which talks about a method and system configured to securely store and distribute legal evidence, teaches it is well known to categorize information and index that information specifically based on that category (see at least McKeeman: ¶ 17, 30, and 40). Examiner notes that the categorization method identified combined with the physical evidence storage methods of Messerges, the system teaches the claimed invention. 

Referring to Claims 7 and 16 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 6, further comprising: 
for a category of the plurality of categories, obtaining an authenticity confidence level corresponding to each electronic evidence belonging to the category, the authenticity confidence level corresponding to the electronic evidence being confirmed by a judicial procedure (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, and 146-154); 

Furthermore, Messerges does not explicitly state that the information received is initially categorized before validating the information. Messerges does state that the received incident related information is stored within a specific blockchain of related information which one of ordinary skill in the art would determine as categorizing the information and applying the scoring of the data
However, McKeeman, which talks about a method and system configured to securely store and distribute legal evidence, teaches it is well known to categorize information and index that information specifically based on that category.
selecting, among the electronic evidence belonging to the category, electronic evidence whose authenticity reference level and authenticity confidence level are inconsistent as identified electronic evidence (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182); and 
in response to that a ratio between an amount of the identified electronic evidence and an amount of the electronic evidence belonging to the category is greater than a threshold ratio, adjusting one or more of a scoring rule and a score interval corresponding to the category based on the authenticity confidence level corresponding to each identified electronic evidence (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182).

Furthermore, Messerges does not explicitly state that the information received is initially categorized before validating the information. Messerges does state that the received incident related information is stored within a specific blockchain of related information which one of ordinary skill in the art would determine as categorizing the information and applying the scoring of the data
McKeeman, which talks about a method and system configured to securely store and distribute legal evidence, teaches it is well known to categorize information and index that information specifically based on that category.
Messerges specifically discloses the claimed limitation functions directed to determining a threshold ratio and adjusting the scoring as information is received but fails to incorporate the use of a confidence level when scoring the submitted information and validating the information prior to storage. However, the limitation is discussed further below.
However, Ross, which talks about providing a databases system to store digital fingerprints related to a physical object, teaches it is known to incorporate a confidence level when comparing submitting information and storing the submitted information with similar  information (see at least Ross: Abstract, ¶ 58, 205, 211, and 217-218).

Referring to Claims 8, 17, and 21 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 1 and apparatus of claim 10, 
wherein the determining the second score as the authenticity reference score corresponding to the target electronic evidence (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182) includes: 
determining whether the target electronic evidence is stored by a non-candidate blockchain ledger platform specified by a user (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182); 
in response to that the target electronic evidence is stored by the non-candidate blockchain ledger platform specified by the user, determining a third score corresponding to the target electronic evidence as the authenticity reference score corresponding to the target electronic evidence, the third score being greater than the second score and less than the first score (see at least Messerges: Abstract ¶ 32-34, 106, 116, 123, 126-129, 140, 146-154, 159, 161, 166-167, 175, 177, and 180-182); and 
in response to that the target electronic evidence is not stored by the non-candidate blockchain ledger platform specified by the user, determining the second score as the authenticity reference score corresponding to the target electronic evidence (see at least Messerges: Abstract ¶ 32-34, 101, 106, 116, 123, 126-129, 140, 146-154, 156, 158, 161, 165-167, and 173).
Examine notes that system in Messerges calculates a score in the number of validation votes received from the various nodes of the system are determined to be below or above a threshold value which discloses the claimed determining steps.

Referring to Claims 9, 18, and 22 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the method according to claim 1 and apparatus of claim 10; Examiner notes that Messerges fails to explicitly state:
wherein the determining the second score as the authenticity reference score corresponding to the target electronic evidence comprises/includes: 
determining electronic evidence most similar to the target electronic evidence among electronic evidence stored by a candidate blockchain ledger platform as similar electronic evidence corresponding to the target electronic evidence; 
calculating a similarity score between the target electronic evidence and the similar electronic evidence as a similarity score corresponding to the target electronic evidence; 
selecting a similarity score that is greatest among similarity scores corresponding to the target electronic evidence as a greatest similarity score; 
in response to that the greatest similarity score does not meet a threshold similarity score, assigning a first score value as the second score; and 
in response to that the greatest similarity score meets the threshold similarity score, determining a second score value as the second score, the second score value greater than the first score value.
However, Ross, which talks about providing a databases system to store digital fingerprints related to a physical object, teaches it is known to wherein the determining the second score includes: determining electronic evidence most similar to the target electronic evidence among electronic evidence stored by a candidate blockchain ledger platform as similar electronic evidence corresponding to the target electronic evidence; calculating a similarity score between 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a similarity score when storing information related to physical evidence (as disclosed by Ross) to the known method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain (as disclosed by Messerges) to verify authenticity of an object being used as evidence in a court while adhering to the rules of evidence for that court. One of ordinary skill in the art would have been motivated to apply the known technique of using a similarity score when storing information related to physical evidence because it would verify authenticity of an object being used as evidence in a court while adhering to the rules of evidence for that court (see Ross: ¶ 59). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a similarity score when storing information related to physical evidence (as disclosed by Ross) to the known method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain (as disclosed by Messerges) to verify authenticity of an object See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a similarity score when storing information related to physical evidence to the known method and system for validating and authenticating incident related evidence within a blockchain using scoring methods to append the submitted data to the blockchain to verify authenticity of an object being used as evidence in a court while adhering to the rules of evidence for that court). See also MPEP § 2143(I)(D).

Referring to Claim 20 (substantially similar in scope and language), the combination of Messerges, McKeeman, and Ross teaches the computer device of claim 19, wherein the determining whether the target electronic evidence is stored by a candidate blockchain ledger platform of the at least one candidate blockchain ledger platform includes determining whether a hash corresponding to the target electronic evidence is included in a transaction stored by the candidate blockchain ledger platform (see at least Messerges: ¶ 95, 98-100, 104, 112-116, 135, 138, 160, 168, and 186).

Response to Arguments
Applicant’s arguments, in combination with further training regarding 35 USC 101, the 2019 PEG, the 2019 October Update, and a recent Full Signatory Review Panel, have been found persuasive and the rejection has been withdrawn. Examiner notes that the claimed invention implements a practical application in the way the information is being categorized within a blockchain ledger platform and therefore a rejection is not warranted for the claimed invention under 35 USC 103. 
Applicant’s arguments with respect to claim(s) 1-20 under both 102 and 103 have been considered but are moot because the new ground of rejection applying a new rejection under 103.
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.



Conclusion
Examiner notes other prior art pertinent to the instant application but has not been relied upon within an applied rejection: US m A1 to Fisher et al. which discusses a method and system for authenticating a chain of custody of evidence of digital content utilizing blockchain technology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689